DETAILED ACTION
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of September 27, 2021 has been fully considered.  The election between Groups I and II was made without traverse.  Regarding the traversal of the restriction between Species A-C, the remarks are persuasive and the restriction between the species is hereby withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In line 2 of claim 3, “fiber transmission,” is changed to --fiber transmission.--

Claims 7-9 are canceled 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.  The prior art of record does not anticipate and does not render obvious the invention as described in claims 1 and 6.  The closest prior art of record is as follows:
Bates (US 6,024,142) discloses a refueling device with a collar (38) on the nozzle.  The collar (38) is an RFID device which communicates with an antenna (44);
Fedde (US 2014/0048173) discloses a refueling nozzle with a collar (9) and a spring (8); the position of the collar (9) functions to close a drip prevention valve (14)(paragraph 0042);
Romanowski (US 3,288,179) discloses a collar (18, 19) and a spring (20) which open and close a vent opening (16);
Walkey (US 4,469,149) discloses a fuel nozzle with a collar (31) that communicates with a vehicle and can receive information such as fuel type (figure 2; column 5, lines 3-6);
Oberrecht (US 5,605,182) discloses a fuel nozzle having a collar (34) which communicates with a vehicle and can receive information including fuel type (column 7, lines 30-50).
The attached PTO-892 form includes other references which are not cited above but are considered relevant to this application.  
The features recited in lines 12-17 of claim 1, in the context of the present application and all of the other limitations of the claim, distinguish the claimed invention from the prior art of record.  The features recited in lines 7-14 of claim 6, in the context 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799